DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.
 	Claim 39 has been added by Applicant.
	Claims 10, 17-19, and 25-39 are pending.
	Claim 10 has been amended by Applicant.
	Claims 10, 17-19, and 25-39 are currently under consideration.
	This Office Action contains New Rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
	The rejection of claims under 35 U.S.C. 103(a) as being unpatentable over Kimura et al (US 2005/0158375 A1; 7/21/05) is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims 10, 17, 19, 28-30 and 33-36 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Fisher et al (WO 2018/049000 A1; 3/15/18).
Fisher et al teaches a method of treating cancer comprising administering a therapeutically effective amount of a composition comprising a histone methyltransferase inhibitor ([0134], in particular). Fisher et al further teaches said method wherein the method of treating results in the therapeutic effect of eliminating disease ([0284], in particular).  Fisher et al further teaches said method wherein the method comprises orally administering antacid compounds such as sodium hydrogen carbonate and magnesium oxide, admixed with or in combination with the histone methyltransferase inhibitor, in order to increase intragastric pH to alleviate the influence of gastric acid ([0305]-[0307], in particular). Fisher et al further teaches said method further comprising intravenously administering “anti-cancer” chemotherapy agent (see [0324]-[0325], in particular). Fisher et al further teaches said method wherein the cancer is a malignant lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer ([0083]-[0084] and [0151]-[0152], in particular). Fisher et al further teaches said method wherein the tumor is metastatic ([0084], in particular). Fisher et al further teaches the histone methyltransferase inhibitor of the method of Fisher et al prevents metastasis ([0133], in particular). Of the sodium hydrogen carbonate, magnesium oxide, and intravenously administered “anti-cancer” chemotherapy agent of Fisher et al, only the sodium hydrogen carbonate and magnesium oxide are administered via oral administration (as recited by instant claim 10). Instant claim 10 is a “comprising” claim and encompasses methods wherein additional anti-cancer agents in addition to the “ant-cancer” chemotherapy agent of Fisher et al (such as histone methyltransferase inhibitor) are orally administered.
Fisher et al does not specifically teach administering 1-20 g a day of the sodium hydrogen carbonate and 1-20 g a day of the magnesium oxide or that the method results in a decrease in CEA blood level in lung cancer patients or that the method result in normalizing of a CRP inflammation marker in malignant lymphoma patients.  
However, one of ordinary skill in the art would have been motivated with an expectation of success to perform and optimize the method of Fisher et al with just any subject with malignant lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer wherein just any amounts of both sodium hydrogen carbonate and magnesium oxide are admixed with histone methyltransferase inhibitor and orally administered and chemotherapeutic cancer agents are administered intravenously in order to find the optimum amounts to increase intragastric pH because Fisher et al teaches therapeutically treating cancer by orally administering methyltransferase inhibitor in combination with intravenously administering anticancer chemotherapy (see [0320] and [0324]-[0325], in particular), antacid compounds increase intragastric pH to protect administered histone methyltransferase inhibitor from gastric acid and teaches orally administering antacid compounds such as sodium hydrogen carbonate and magnesiumoxide, admixed with or in combination with the histone methyltransferase inhibitor, in order to increase intragastric pH to alleviate the influence of gastric acid ([(0305]-[0307], in particular). Amounts of sodium hydrogen carbonate and magnesium oxide to increase in intragastric pH to protect administered histonemethyltransferase inhibitor from gastric acid is a parameter that is a “result-effective 
In particular regards to claims 34 and 36, it is acknowledged Fisher et al does not demonstrate the method rendered obvious by Fisher et al results in a decrease in CEA blood level in lung cancer patients or results in normalizing of a CRP inflammation marker in malignant lymphoma patients. However, the examiner takes the position that a decrease in CEA blood level in lung cancer patients and normalizing of a CRP inflammation marker in malignant lymphoma patients are not results of significance greater than that of the expected property of predicted therapeutic effects (including remission and eliminating disease; see [0087]-[0088] and [0284]) taught by the Fisher et al. Therefore, recitation of such results are not sufficient to rebut obviousness of the method of Fisher et al when the method of Fisher et al is expected to have the equal or greater property of expected therapeutic benefit. See MPEP 716.02(c). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results. Further, see In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 

In the Reply of 1/26/22, Applicant argues Fisher et al does not teach or suggest “only the urinary alkalization agent is administered via the oral administration route” in methods wherein an anti-cancer agent is administered because the method of Fisher et al administers methyltransferase inhibitor orally. Applicant further argues Fisher et al does not teach or suggest using a urinary alkalinization agent as an anti-cancer agent. Applicant further argues there would be no reasonable expectation of success to use sodium hydrogen carbonate and magnesium oxide in the claimed methods.
The amendments to the claims and the arguments found in the Reply of 1/26/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that Fisher et al does not teach or suggest the claimed method because Fisher et al does not teach or suggest “only the urinary alkalization agent is administered via the oral administration route” in methods wherein an anti-cancer agent is administered, the examiner disagrees. Of the sodium hydrogen carbonate, magnesium oxide, and intravenously administered “anti-cancer” chemotherapy agent of Fisher et al, only the sodium hydrogen carbonate and magnesium oxide are administered via oral administration (as recited by instant claim 10). Instant claim 10 is a “comprising” claim and encompasses methods wherein additional anti-cancer agents in addition to the “ant-cancer” chemotherapy agent of Fisher et al (such as histone methyltransferase inhibitor) are orally administered. 
In regards to the argument that Fisher et al does not teach or suggest using a urinary alkalinization agent as an anti-cancer agent, the instant claims do not recite using urinary 
In regards to the argument that there would be no reasonable expectation of success to use sodium hydrogen carbonate and magnesium oxide in the claimed methods, the examiner disagrees. Fisher et al, which teaches orally administering antacid compounds (such as sodium hydrogen carbonate and magnesium oxide, admixed with or in combination with the histone methyltransferase inhibitor in order to increase intragastric pH to alleviate the influence of gastric acid) in combination with intravenously administering “anti-cancer” chemotherapy agent is enabled. 

Claim Rejections - 35 USC § 103
Claims 10, 17, 19, 26, 27, 31, 32, 37, and 38 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kutok et al (US 2015/0320754 A1; 11/12/15).
Kutok et al teaches a method of treating (including “inhibiting, reducing, ameliorating, managing, or preventing”) cancer comprising orally administering a therapeutically effective amount of a composition comprising a PI3K inhibitor in combination with a second therapeutic agent (such as lentinan) that is administered by a different route ([0006], [0008] and [0361], in particular). Kutok et al further teaches said method wherein the treatment results in increased progression-free survival, overall survival, or time to progression ([0223], in particular). Kutok et al further teaches said method wherein the compositions comprise a base such as sodium hydrogen carbonate and citric acid to facilitate processing or enhance stability ([1070], in particular). Kutok et al further teaches said method wherein the cancer is lung, lymphoma, Of the sodium hydrogen carbonate, citric acid, and “anti-cancer agent” lentinan of Kutok et al, only the sodium hydrogen carbonate and citric acid are administered via oral administration (as recited by instant claim 10). Lentinan of Kutok et al is administered via “a different routine” than oral administration. Instant claim 10 is a “comprising” claim and encompasses methods wherein additional anti-cancer agents in addition to the “anti-cancer” agent lentinan of Kutok et al (such as PI3K inhibitor) are orally administered.
Kutok et al does not specifically teach administering the sodium hydrogen carbonate and the citric acid at recited doses or that the method results in a decrease in BCA225, CA15-3, or CEA blood levels in breast cancer patients. However, one of ordinary skill in the art would have been motivated with an expectation of success to treat and optimize a cancer treatment method by performing the method of Kutok et al on just any patient with lung, lymphoma, pancreatic, breast, gastric, or colorectal cancer comprising orally administering a composition comprising a PI3K inhibitor in combination with administering a second anticancer agent composition by a different route (see [0006] and [0361], in particular) wherein the second anticancer agent is lentinan and the compositions comprise any amounts of sodium hydrogencarbonate and citric acid in order to find the optimum amounts to enhance stability because Kutok et al teaches a method of treating cancer comprising orally administering a composition comprising a PI3Kinhibitor in combination with administering a second anticancer agent by a different route (see [0006]and [0361], in particular), Kutok et al teaches bases such as sodium hydrogen carbonate and citric acid facilitate processing or enhance stability, and 
In particular regards to claim 38, it is acknowledged Kutok et al does not demonstrate the method rendered obvious by Kutok et al results in a decrease in BCA225, CA15-3, or CEA in blood level in breast cancer patients. However, the examiner takes the position that a decrease in BCA225, CA15-3, or CEA in blood level in breast cancer patients is not a result of significance greater than that of the expected property of predicted therapeutic effects (including preventing cancer) taught by the Kutok et al. Therefore, recitation of such a result is not sufficient to rebut obviousness of the method of Kutok et al when the method of Kutok et al is expected to have the equal or greater property of expected therapeutic benefit. See MPEP 716.02(c). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results. Further, see In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991), where the court held that the fact that another advantage would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. 

In the Reply of 1/26/22, Applicant argues Kutok et al does not teach or suggest “only the urinary alkalization agent is administered via the oral administration route” in methods wherein an anti-cancer agent is administered because the method of Kutok et al administers PI3K inhibitor orally. Applicant further argues Kutok et al does not teach or suggest using a urinary alkalinization agent as an anti-cancer agent. Applicant further argues there would be no reasonable expectation of success to use sodium hydrogen carbonate and the citric acid in the claimed methods.
The amendments to the claims and the arguments found in the Reply of 1/26/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that Kutok et al does not teach or suggest the claimed method because Kutok et al oes not teach or suggest “only the urinary alkalization agent is administered via the oral administration route” in methods wherein an anti-cancer agent is administered, the examiner disagrees. Of the sodium hydrogen carbonate, citric acid, and “anti-cancer agent” lentinan of Kutok et al, only the sodium hydrogen carbonate and citric acid are administered via oral administration (as recited by instant claim 10). Lentinan of Kutok et al is administered via “a different routine” than oral administration. Instant claim 10 is a “comprising” claim and encompasses methods wherein additional anti-cancer agents in addition to the “anti-cancer” agent lentinan of Kutok et al (such as PI3K inhibitor) are orally administered.
In regards to the argument that Kutok et al does not teach or suggest using a urinary alkalinization agent as an anti-cancer agent, the instant claims do not recite using urinary 
In regards to the argument that there would be no reasonable expectation of success to use sodium hydrogen carbonate and citric acid in the claimed methods, the examiner disagrees. Kutok et al, which teaches orally administering a therapeutically effective amount of a composition comprising a PI3K inhibitor in combination with a second therapeutic agent (such as lentinan) that is administered by a different route wherein the composition comprises a base such as sodium hydrogen carbonate and citric acid (to facilitate processing or enhance stability) is enabled. 

New Rejections
Claim Rejections - 35 USC § 102
Claims 10, 17, 19, 28, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (European Journal of Cancer Care, 2005, 14: 425-439).
Ikeda et al teaches treating colorectal cancer in a subject wherein the subject is intravenously administered the anti-cancer agent CPT-11 on Days 1 and 15 (page 436, in particular). Ikeda et al further teaches said subject is administered daily oral doses of 1.5-g magnesium oxide and 3-g sodium hydrogen carbonate after every meal as a prophylactic measure (right column on page 436, in particular). Therefore, on both days 1 and 15, Ikeda et al teaches a method comprising administering both the anti-cancer agent CPT-11 (intravenously) and oral doses of 1.5-g magnesium oxide and 3-g sodium hydrogen carbonate after every meal. Further, on days 2-14, Ikeda et al teaches methods of administering daily oral doses of 1.5-g .

Allowable Subject Matter
Claims 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SEAN E AEDER/Primary Examiner, Art Unit 1642